DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 in the reply filed on November 1, 2022 is acknowledged.
Claim 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected assembly device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 1, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed October 29, 2020 and November 1, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received October 29, 2020 are acceptable for examination purposes.
Specification
The specification received October 29, 2020 has been reviewed for examination purposes.
Claim Objections
Claims 1-9 are objected to because of the following informalities:
The current claim format of claims 1-9 does not follow the recommended format of 37 CFR 1.75(i).  Notably, claims 1-9 are directed to a method but do not set forth each step by a line indentation (see MPEP 608.01(m) and 37 CFR 1.75(i)).  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i);
Claim 1 recites the term “its” at line 6 which should be more particularly expressed by what the term “its” is (viscous thermal paste?);
Claim 9 recites the term “its” at line 4 which should be more particularly expressed by what the term “its” is (viscous thermal paste?);
Claim 1 first recites the thermal paste as a “highly viscous thermal paste” but thereafter refers to the same material as just a “thermal paste”, the term should be expressed in the same manner throughout the claim (taking into consideration the 112 issue below with respect to the claimed term “highly viscous”).
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The term “highly viscous” in claim 1 is a relative term which renders the claim indefinite. The term “highly viscous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Neither the claims nor the disclosure provide any reasonable guidance as to materials or degrees of viscosity which defines the phrase “highly viscous” and there is no art-recognized standard for the term.  Therefore, the term is indefinite.  The term “highly” should be removed from the claim to overcome this rejection.  
The phrase “module setting process” is indefinite as the claims recite such a process but do not clearly recite any steps corresponding to this particular term.  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U. S. C. 112 (b) or pre-AIA  35 U. S. C. 112, second paragraph.  Since the claim does not clearly link any process steps in claim 1 to “a module setting process” there does not appear to be any steps to this process.  Else if claimed steps do define “a module setting process” the claims are not written clear enough to connect any such steps to “a module setting process”.  Clarification is respectfully requested.  
Claim 1 recites the limitation "the formation of an air gap" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations "the flow of material" and “the accompanying reduction” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-9 are dependent upon claim 1 and do not remedy this issues of claim 1 above.  Thus claims 2-9 are rejected for at least the same reasons.
b.	Claim 3 recites the limitation “the segment surfaces” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
c.	Claim 5 recites the limitation “the edge” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
d.	With respect to claim 6, the term “in particular” or “particularly” is held to define narrower limitations in the same claim corresponding to a first recited broader limitation.  In particular is not held to definitely limit the broader limitations either, as the term is not limited to the particular limitations (in particular or particularly being similar to especially, notably, preferentially but not exclusive to the language corresponding to the terms “in particular” or “particularly”). 
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 25 U.S.C. 112(b) pre-AIA  35 U.S.C. 112, second paragraph should be made. 
A broad range or limitation together with a narrow range or limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation a locking unit, and the claim also recites in particular a clamping unit which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the claim objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the method for assembling a traction battery for an electrically operated vehicle of at least claim 1 including the manner of inserting at least one battery module into a battery housing, forming an air gap which is filled with viscous thermal paste distributed therein by flow and reduction in viscosity force and further wherein 
the housing base is supported on its housing base lower side by a counter holder in order to limit a deflection of the housing base due to the viscosity force of the thermal paste, wherein the counter holder is switchable between an impression operating position and a supporting operating position, wherein in the impression operating position, a counter holder support surface is adjustable in a dimensionally flexible manner, so that the counter holder support surface adapts to a surface contour of the housing base lower side, and wherein, in the supporting operating position, the counter holder support surface adapted to the contour of the housing base lower side is dimensionally rigid, so that the counter holder support surface supports the housing base against the viscosity force of the thermal paste.
While it is known in the art to supply a viscous thermal paste in an air gap between at least one battery module and battery housing (see U.S. Patent Application No. 2018/0026321; DE 102016217895A1, DE 102018208070A1), the methodology and corresponding claimed elements to the housing base and particular counter holder with switchable operating positions as outlined in claim 1 is held to define a patentable and allowable method.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102013201102A1 discloses a spring biased temperature controlled battery cooling system.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725